Citation Nr: 0608334	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  97-29 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from April 1965 to 
June 1969, and from April 1971 to October 1974.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  


REMAND

With regard to the veteran's PTSD claim, service connection 
for PTSD requires a medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

The veteran's claimed stressors have been reported as, (1) 
friendly fire artillery rounds impacting on base near the 
veteran's bunker, which placed him in fear of his life; (2) 
the death of a friend, a private first class (PFC) D. P., who 
was reportedly killed while working on the perimeter of a 
base camp in and around claymore mines (the veteran 
reportedly did not witness PFC P's death); (3) the veteran's 
temporary assignment to another unit during which time three 
soldiers died (apparently due to hostile action); (4) 
reassignment during his tour in Vietnam to a "transportation 
unit" and being present when a supply depot was attacked by 
enemy fire, which resulted in a number of explosions and 
damage; (5) witnessing the return to the United States of 
body bags with the remains of U.S. soldiers.  

The veteran's personnel records reflect his service in 
Vietnam from May 1967 to May 1968.  His service medical 
records include a January 1969 progress note, which reflects 
the veteran's complaint of nervousness and that such 
nervousness had begun in Vietnam.  The veteran was prescribed 
Valium and scheduled for a psychiatric consultation.  A May 
1969 progress note reflects a notation of "psychiatric 
depression-1 [year] in Vietnam."  A May 1969 Report of 
Medical History reflects a physician's summary, which 
includes the following notation:  "Worry, sleeping trouble, 
nightmares, nervous trouble . . . ."  A May 1969 Report of 
Medical Examination reflects a physician's recommendation to 
include the following, "To VA for followup of psychiatric 
disorders . . . ."

Post-service medical evidence reflects that the veteran has 
been diagnosed with PTSD, based on his report of nightmares 
and recurrent thoughts about his experiences in Vietnam.  The 
RO has obtained and associated with the claims file the 
Operation Report-Lessons Learned (OR-LL) for the 6th 
Battalion, 56th Artillery for the period of November 1, 
1967-April 30, 1968.  In particular, a May 1968 headquarters 
operational report notes, "The battalion continued its 
assigned mission of providing combat ready US Army Air 
Defense units in the defense of assigned areas, RVN."  The 
RO has also obtained OR-LL for the 1st Logistical Command for 
the period ending April 30, 1968.  The OR-LL for the 1st 
Logistical Command documents attacks by enemy forces on 
supply convoys and depots.  

In February 2002, the U.S. Army Services Center for Unit 
Records Research (CURR) (now identified as the U.S. Army and 
Joint Services Records Research Center), notified the RO that 
available U.S. Army casualty data did not list an individual 
by the name of "D.P." as wounded in action or killed in 
action.  (The last name was spelled differently from that 
mentioned elsewhere in the record.)  The Board notes that the 
Vietnam Veterans Memorial-Directory of Names, does list a 
"PFC D. P." with the named spelled as claimed by the 
veteran.  The date of casualty was reported as July 11, 1967, 
which is during the veteran's period of service in Vietnam.  
Also, a report from a "Vietnam Causalities Database" 
apparently obtained by the RO from the Internet also notes 
the death of a "D. P." and that he was a ground casualty 
who died of non-hostile causes.  

The Board notes that under the prevailing law with regard to 
stressor verification, corroboration of every detail of the 
stressor, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  Thus, records need only imply 
the veteran's participation (e.g., to not controvert the 
veteran's assertion that he was present when the events the 
records establish that his unit experienced occurred).  See 
also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
In Suozzi, a radio log which showed that the veteran's 
company had come under attack was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  It was also stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.

Moreover, in Pentecost, the United States Court of Appeals 
for Veterans Claims (Court) reaffirmed its holding in Suozzi.  
In Pentecost, the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  

Thus, in light of the veteran's separation medical records 
which reflect symptoms of psychiatric disability, and the 
current assessments of PTSD associated with the veteran's 
complaints of nightmares and flashbacks of his experiences in 
Vietnam, the RO should arrange for the veteran to undergo VA 
examination for the purpose of determining whether the 
veteran does in fact have PTSD which is related to his period 
of service in Vietnam and claimed service stressors.  

With respect to the veteran's claim for service connection 
for hepatitis C, the Board notes that medical records from 
the Michigan Department of Corrections reflect the veteran's 
positive hepatitis C antibody test.  The veteran has 
contended that he developed hepatitis C in service.  In 
particular, the veteran reports having undergone blood 
transfusions while in the Army.  The veteran's service 
medical records reflect surgery in 1965 to repair a hernia.  
Post service (prior to 1992), the veteran is reported to have 
undergone a partial gastrectomy for a bleeding ulcer.  The 
veteran has also reported intravenous (IV) heroin use both in 
service and after service.  He reportedly stopped using 
heroin in 1986.  The Board notes that no comprehensive review 
of the veteran's medical history with an opinion regarding 
whether the veteran does have hepatitis C and the date of 
onset of the disease, if diagnosed, has been accomplished.  
Additionally, no analysis of risk factors has been 
undertaken, such as drug use, sexual contacts, and/or blood 
transfusions associated with surgery.  

As such, the RO should arrange for the veteran to be 
examined, preferably, by an infectious diseases specialist, 
and an opinion obtained as to whether the veteran has 
hepatitis C and, if so, whether the disability is related to 
the veteran's service.  38 U.S.C.A. § 5103A.  In addition to 
the requested medical opinion, the Board notes that the 
veteran has reported that in 1968 he was treated for 
infectious hepatitis at the VA Hospital (VAH) in Allen Park, 
Michigan.  Records associated with such treatment are 
relative to the veteran's claim on appeal.  The Board notes 
that the John D. Dingell (Detroit) VA Medical Center (VAMC) 
has since replaced the Allen Park VAH.  The RO should attempt 
to obtain any of the veteran's Allen Park VAH records from 
1968 that may have been archived or transferred to the 
Detroit VAMC.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, with respect to the claim for a higher rating for 
service-connected hypertension, the Board notes that the 
veteran's disability was last evaluated during a VA 
examination in November of 2000, some 5 1/2 years ago.  Since 
that time, the veteran has contended that his disability has 
worsened.  Here, the Board finds that a more contemporaneous 
medical examination is needed before reaching a decision on 
the veteran's claim on the merits.  38 U.S.C.A. § 5103A.  The 
veteran is herein advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claims on appeal.  See 38 C.F.R. § 3.655 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, these matters are REMANDED to the RO for the 
following actions: 

1.  The RO should obtain from the Detroit 
VAMC, if available, any medical records 
associated with the veteran's treatment 
at the (former) VAH at Allen Park in 1968 
for infectious hepatitis.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the veteran for VA psychiatric, 
hypertension, and infectious diseases 
examinations.  Each examiner should 
review the veteran's claims file, to 
include a copy of this remand.  All 
necessary testing is to be accomplished.   

a.  PTSD-Psychological testing should be 
conducted with a view toward determining 
whether the veteran in fact meets the 
criteria for a diagnosis of PTSD.  A 
psychiatrist should thereafter review the 
test results, examine the veteran, and 
provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  The 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
stressor(s).

b  Hepatitis C-The examiner, preferably 
an infectious disease specialist, should 
exam the veteran and conduct all 
necessary testing.  The examiner should 
render an opinion as to whether the 
veteran has hepatitis C and, if so, 
discuss the etiology and the onset of the 
condition.  The examiner must list and 
discuss all documented risk factors for 
the veteran.  He or she should rank the 
documented risk factors relative to the 
probability that any confirmed hepatitis 
C infection is etiologically related to 
the risk factor.  Specifically, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed hepatitis C is related to the 
veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.  

c.  Hypertension-Any and all indicated 
studies and tests that are deemed 
necessary by the examiner, should be 
accomplished and all clinical findings 
should be reported in detail.  Findings 
necessary to rate hypertension and any 
associated headaches should be made.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

